Citation Nr: 0911887	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-24 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hearing loss and, if 
so, whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for tinnitus and, if so, 
whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1956 to November 
1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board observes that the rating decision on appeal 
reopened the Veteran's claims on the basis that new and 
material evidence had been submitted and denied the claims on 
the merits.  Nonetheless, to establish jurisdiction over the 
issues on appeal, the Board must first consider whether new 
and material evidence has been submitted to reopen the 
claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2008).  The Board must proceed in this fashion regardless of 
the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.

The record reflects that the Veteran participated in a 
hearing with the Decision Review Officer (DRO).  A transcript 
of the proceeding has been associated with the Veteran's 
claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the issues decided herein have 
been completed.

2.  Service connection for hearing loss and tinnitus was 
previously denied in a May 2005 Board decision.  

3.  The evidence received since the last prior denial of 
service connection for hearing loss and tinnitus was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claims, is 
not cumulative or redundant of the evidence of record at the 
time of the last prior final denial, and raises a reasonable 
possibility of substantiating the claims. 


CONCLUSION OF LAW

1.  The Board's May 2005 decision denying the Veteran's 
claims for service connection for hearing loss and tinnitus 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1100 (2008).

2.  New and material evidence having been received to reopen 
the claims of entitlement to service connection for hearing 
loss and tinnitus, the claims are reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Hearing loss was not incurred in or aggravated by active 
military duty and sensorineural hearing loss may not be 
presumed to be.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2008).

4.  Tinnitus was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The VCAA and 
its accompanying regulations include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal, the Veteran was provided with VCAA notice 
in November 2005, prior to the January 2006 rating decision.  
Thus, the timing requirements of Pelegrini have been 
satisfied.   

In the aforementioned correspondence, the RO informed the 
Veteran of what the evidence must show to establish 
entitlement to service connection for hearing loss and 
tinnitus.  The RO also explained what information and 
evidence he must submit and what information and evidence 
will be obtained by VA.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board also notes that, during the pendency of this 
appeal, the Court issued a decision in the appeal of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which established 
significant new requirements with respect to the content of 
the notice necessary for those cases involving the reopening 
of previously denied claims. Specifically, the Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his or her entitlement to the 
underlying claim for the benefit sought by the claimant.  In 
the March 2007 VCAA notice, the RO noted the requirement that 
new and material evidence was necessary to reopen the 
previously denied claim and defined the legal standard for 
such evidence by language that comports with the relevant 
regulatory provisions of 38 C.F.R. § 3.156(a).  The Board 
acknowledges that the Veteran did not receive pre-
adjudication notice of the Kent requirements; however, the 
Veteran's claims were readjudicated in July 2007 and August 
2008.  Therefore, any timing errors are cured.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as signified in a statement of the case or 
supplemental statement of the case, is sufficient to cure a 
possible timing defect).  With respect to any notice 
deficiency, the Board concurs with the RO's determination 
that new and material evidence has been received to reopen 
the claim; thus, any deficiency in this regard is rendered 
moot.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are associated with the claims folder.  The 
Veteran has at no time identified outstanding records that he 
wanted VA to obtain or that he felt were relevant to the 
claim.  Moreover, the Veteran was afforded VA examinations in 
October 2006, October 2007, and October 2008.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to the claims.  Accordingly, the Board will proceed 
with appellate review.  

II.	New and Material Evidence

The Veteran contends that his current hearing loss and 
tinnitus are related to noise exposure during basic training.   

The Veteran's claims were denied by a May 2005 Board decision 
on the basis that there was no etiological link between the 
Veteran's hearing loss and tinnitus and active military 
service and no in-service evidence of hearing loss or 
tinnitus.  

The Board recognizes that the Veteran submitted a letter 
directly to the Board dated in August 2005 requesting 
reconsideration of the Board's May 2005 decision.  The Vice 
Chairman denied the Veteran's motion for reconsideration and 
the Board's May 2005 decision is final.  See 38 C.F.R. § 
20.1100.  Unless the Chairman orders reconsideration, the 
Veteran appeals the Board's decision, or one of the other 
exceptions to finality apply (such as the decision is 
collaterally attacked and it is determined the decision was 
clearly and unmistakably erroneous), all Board decisions are 
final on the date stamped on the face of the decision and are 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7104; 38 C.F.R.        § 20.1100.  

The Board notes that the RO interpreted the Veteran's August 
2005 correspondence to the Board as a claim to reopen his 
previously denied claims for service connection for hearing 
loss and tinnitus.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. 
§ 3.156(a).  The Court has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
Further, the Court has also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence presented since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996) (overruled on other grounds).

For claims filed on or after August 29, 2001, 38 C.F.R. § 
3.156(a) provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,628, 45,630 (August 29, 2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants a reopening 
of the Veteran's claim or claims.  This is important because 
the preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on the merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The evidence which was of record at the time of May 2005 
Board decision consists of VA treatment records, lay 
statements, the service treatment records, and the Veteran's 
statements.  The service treatment records were negative for 
any documentation of hearing loss or tinnitus.  The lay 
statements attested to the Veteran's difficulty in hearing 
and that the Veteran's hearing loss and tinnitus may be due 
to his time in service.  The VA treatment records showed that 
the Veteran had diagnoses of hearing loss and tinnitus; 
however, they did not contain any medical evidence that 
related the Veteran's hearing loss or tinnitus to active 
service.  
The May 2005 Board decision, in essence, denied the Veteran's 
claims because there was no evidence of hearing loss or 
tinnitus in the service treatment records and no etiological 
link between the Veteran's current conditions and active 
service.  

Based on the grounds stated for the denial of service 
connection for hearing loss and tinnitus in the May 2005 
decision, new and material evidence would consist of in-
service evidence of hearing loss or tinnitus or medical 
evidence linking such disabilities to active service.  In 
this regard, additional evidence received since the May 2005 
decision includes VA treatment records, VA examination 
reports dated in October 2006, October 2007, and October 
2008, the Veteran's DRO testimony, and written statements 
from the Veteran. 

Most importantly, for the purposes of reopening the Veteran's 
claim is the October 2006 VA examination report.  In the 
examination report, the Veteran explained that he was exposed 
to loud noises in service and spent a significant amount of 
time on the rifle range as well as near grenade explosions.  
The Veteran reported that he noticed bilateral hearing loss 
and tinnitus at that time.  The examiner noted that the 
Veteran had high-pitched sensorineural hearing loss, left was 
slightly greater than the right.  The examiner stated that 
the hearing loss was consistent with previous noise exposure 
and possibly some presbycusis also.  It was also noted that 
this would account for the Veteran's tinnitus.  Consequently, 
this evidence goes to the basis for the original denial of 
the claims, i.e., that there was no etiological link between 
the Veteran's hearing loss and tinnitus and his active 
service.  Moreover, the Board notes that the evidence 
submitted to reopen a claim is presumed to be true for the 
purpose of determining whether new and material evidence has 
been submitted, without regard to other evidence of record.  
Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In view of the foregoing, the Board finds that this evidence 
was not previously submitted to agency decisionmakers, 
relates to an unestablished fact necessary to substantiate 
the claims, is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and raises a reasonable possibility of substantiating 
the claims.  Accordingly, new and material evidence has been 
received pursuant to 38 C.F.R. § 3.156(a).  Therefore, the 
claims are reopened.  

Adjudication of the Veteran's claim does not end with the 
determination that new and material evidence has been 
received.  The Board must now address the merits of the 
underlying claims for service connection.  Further, in this 
analysis the presumption that the evidence received to reopen 
is true without regard to the other evidence of record no 
longer applies.

Since the Board has determined that new and material evidence 
has been submitted with respect to the Veteran's claims of 
service connection for hearing loss and tinnitus, it is 
necessary to consider whether the Veteran would be prejudiced 
by the Board proceeding to a decision on the merits.  The 
record shows that the RO considered the Veteran's claims of 
service connection on the merits as well.  Moreover, the 
Veteran was provided with the laws and regulations pertaining 
to consideration of the claims on the merits.  Additionally, 
the Veteran has provided argument addressing his claims on 
the merits.  Accordingly, the Board finds that the Veteran 
would not be prejudiced by its review of the merits at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.	Service Connection for Hearing Loss and Tinnitus

Service connection on a direct basis may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a Veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, supra.

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
sensorineural hearing loss to a degree of 10 percent or more 
within one year from the termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.

The Veteran seeks service connection for hearing loss and 
tinnitus.  In the DRO hearing transcript, the Veteran 
explained that his hearing loss and tinnitus were related to 
noise exposure during service.  He noted that he was exposed 
to rifle and grenade noise during his two weeks in basic 
training and that the noise was constant everyday for two 
weeks.

Initially, the Board notes that the competent medical 
evidence of record shows that the Veteran has a current 
diagnosis of hearing loss as defined by 38 C.F.R. § 3.385.  
See October 2008 VA examination report.  In addition, the VA 
examination reports and VA treatment records reveal diagnoses 
of tinnitus.  

The Board acknowledges the Veteran's account of his in-
service noise exposure during basic training.  However, the 
Veteran's DRO testimony reveals that the Veteran was only 
exposed to noise during his two weeks in basic training and 
not during any other period of his active service.  Indeed, 
the Veteran's DD Form 214 lists the Veteran's military 
occupational specialty as clerk typist.  Furthermore, the 
service treatment records are negative for any notations, 
documentation, or diagnoses of bilateral hearing loss or 
tinnitus.  In the Report of Medical History, the Veteran 
specifically denied any ear, nose, or throat trouble.  The 
separation examination report also reflects that whisper 
voice testing was 15/15 or normal in both ears.  The Board 
recognizes the Veteran's contention that he did not receive a 
separation examination; however, the record includes the 
examination report and it appears that the Veteran was 
evaluated prior to discharge.  

In addition, the Board notes that there is no competent 
medical evidence on file of either hearing loss or tinnitus 
until May 2001, more than 40 years after the Veteran's 
separation from active service.  The Court has indicated that 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that Veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.); Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact).

However, the Board notes that there is conflicting medical 
evidence regarding a relationship between the Veteran's 
hearing loss and tinnitus and active service.  

In a September 2004 record, the Veteran's physician (B.M.W, 
M.D.) noted that the Veteran had only a week of basic 
training and was exposed to occupational factory work and 
heavy equipment exposure both before and after service.  Dr. 
B.M.W. then stated that it was unlikely that the Veteran's 
hearing loss resulted from service.  However, the Board notes 
that the Veteran has submitted a statement wherein he 
explained that he was not exposed to factory noise prior to 
or after service.  

The Veteran was afforded a VA audiological examination in 
November 2005.  The Veteran reported significant noise 
exposure during basic training.  The examiner opined that the 
Veteran's hearing loss and tinnitus were less likely as not 
caused by or a result of his military service due to the 
normal induction and separation examinations.  However, later 
in the report, the examiner noted that although there was no 
mention of tinnitus in the claims folder, there was a 
possibility that the tinnitus may have been the result of his 
noise exposure especially given that high frequency hearing 
loss could not be completely ruled out at the time of 
discharge.  

The Veteran was afforded another VA examination in October 
2006.  In the report, the Veteran explained that he had been 
around loud noises in service and spent a significant amount 
of time on the rifle range as well as near grenade 
explosions.  He reported that he noticed some hearing loss 
and tinnitus at that time.  The examiner noted that the 
Veteran has high-pitched sensorineural loss, left slightly 
greater than the right, consistent with previous noise 
exposure and possibly some presbycusis also.  The examiner 
also noted that the noise exposure would account for the 
tinnitus.  In October 2007, the same examiner evaluated the 
Veteran's hearing loss and tinnitus.  The examiner explained 
that the Veteran attributed at least 50 percent of his 
hearing loss to the noise exposure that he had during basic 
training.  The examiner noted that he did not have any 
hearing tests to relate to; however, it was conceivable that 
some of the hearing loss could be from noise exposure and 
that tinnitus was known to be secondary to sensorineural 
hearing loss.  

In light of the aforementioned conflicting opinions, the 
Veteran was afforded an additional examination in October 
2008.  The Veteran reported a history of noise exposure 
during basic training.  He provided a history of bilateral 
tinnitus and explained that he first noticed the tinnitus in 
the 1960s.  The examiner listed a diagnosis of bilateral 
sensorineural hearing loss.  The examiner reviewed the 
aforementioned evidence and opined that the Veteran's hearing 
loss and tinnitus were less likely as not caused by or a 
result of noise exposure while on active duty.  The examiner 
noted that the first hearing test did not show a degree of 
hearing loss disabling for VA purposes.  Further, the 
examiner noted that a recent Institute of Medicine report 
indicated that there was no scientific basis for delayed or 
late onset noise-induced hearing loss.  The examiner 
explained that the Veteran's hearing tests were not 
consistent with the typical configuration seen for hearing 
losses caused exclusively by noise exposure.  In addition, 
the examiner explained that the audiometric configurations 
shown for all of the Veteran's past hearing tests were more 
consistent with the audiometric configurations reported for 
presbycusis hearing losses than those reported for noise-
induced hearing losses.  Indeed, the Veteran was noted to be 
73 years old and the hearing thresholds obtained were within 
10 decibels of the median age-related hearing losses reported 
for a 70 year old male in the 1996 ANSI Standard.  Finally, 
the examiner noted that the Veteran's tinnitus was most 
likely related to his hearing loss; however, the Veteran 
reported that he first noticed the tinnitus in the 1960s.  

After a careful review of the above medical evidence, in its 
role as a finder of fact, the Board finds that the October 
2008 VA examiner's opinion is the most persuasive medical 
evidence addressing the etiology of the Veteran's hearing 
loss and tinnitus.  The report reveals that the examiner 
conducted a thorough examination of the Veteran and provided 
a full and complete rationale for his opinion.  In addition, 
the opinion is highly probative because it reconciles all of 
the medical evidence of record including the prior 
conflicting medical opinions.  As held by the Court, "the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches."  Guerrieri v. 
Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board.  Id.  See also Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when VA 
gives an adequate statement of reasons and bases).  As the 
October 2008 examiner's opinion is based upon an evaluation 
of the Veteran and review of the claims folder, to include 
the aforementioned conflicting opinions, the Board finds that 
it is entitled to the most weight regarding the etiology of 
the Veteran's hearing loss and tinnitus.  

In contrast, the Board notes that the other opinions of 
record, including the October 2006 VA examiner who conducted 
both the October 2006 and October 2007 examinations, based 
the opinions heavily, if not entirely, on the Veteran's 
reported history of noise exposure.  See Godfrey v. Brown, 8 
Vet. App. 113, 121 (1995) (Board is not required to accept a 
physician's opinion that is based upon a claimant's 
recitation of an uncorroborated medical history).  In 
addition, the October 2007 opinion and the November 2005 VA 
examiner's opinion are speculative as to whether the 
Veteran's hearing loss and tinnitus were related to active 
service.  For example, the November 2005 VA examiner stated 
that tinnitus "may have been" the result of noise exposure 
and the October 2007 examiner stated that it was 
"conceivable" that the Veteran's hearing loss could be 
related to noise exposure.  The Court has determined that use 
of the terminology such as "may" or "conceivable" makes an 
opinion speculative in nature, and does not provide the 
degree of certainty required for medical nexus evidence for 
the purposes of service connection.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus); Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996) (on claim to reopen a service connection 
claim, statement from physician about possibility of link 
between chest trauma and restrictive lung disease was too 
general and inconclusive to constitute material evidence to 
reopen); Perman v. Brown, 5 Vet. App. 237, 241 (1993) (an 
examining physician's opinion to the effect that he cannot 
give a "yes" or "no" answer to the question of whether 
there is a causal relationship between emotional stress 
associated with service-connected post-traumatic stress 
disorder and the later development of hypertension is "non-
evidence").  For these reasons, the Board finds that the 
October 2006, October 2007, and November 2005 opinions are 
entitled to little or no probative value in the instant case.

The Board has considered the Veteran's own statements and the 
lay statements regarding the onset of his hearing loss and 
tinnitus.  To the extent that the Veteran and the other lay 
statements contend that the Veteran's hearing loss and 
tinnitus are related to service, it is well established that 
lay persons without medical training, are not competent to 
attribute symptoms to a particular cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Consequently, the lay statements 
do not constitute competent medical evidence with respect to 
the etiology of the Veteran's hearing loss and tinnitus.  

Service connection is also not warranted on a presumptive 
basis.  As mentioned previously, the first notation of 
hearing loss was in a May 2001 VA medical record.  Since 
there is no competent evidence of record that shows the 
presence of sensorineural hearing loss within one year of the 
Veteran's discharge, service connection on a presumptive 
basis is not warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In light of the above, the Board finds that service 
connection for hearing loss and tinnitus is not warranted.  
The Board considered the benefit of the doubt doctrine; 
however, the preponderance of the evidence is against a grant 
of service connection for bilateral hearing loss and 
tinnitus.  Thus, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  


ORDER

New and material evidence has been received to reopen the 
claims for service connection for hearing loss and tinnitus; 
the claims are granted to this extent only.

Entitlement to service connection for hearing loss and 
tinnitus is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


